NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                     No. 09-4459
                                     ___________

                           YANPING WENG; QIMOU LIN,
                                             Petitioners
                                     v.

                 ATTORNEY GENERAL OF THE UNITED STATES,
                                          Respondent

                      ____________________________________

                      On Petition for Review of an Order of the
                            Board of Immigration Appeals
                   (Agency Nos. A078-701-782 and A079-301-793)
                   Immigration Judge: Honorable Frederic G. Leeds
                     ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                  August 18, 2010
                 Before: SCIRICA, SMITH and WEIS, Circuit Judges
                           Opinion filed August 24, 2010


                                     ___________

                                      OPINION
                                     ___________

PER CURIAM

             Petitioners Yanping Weng and Qimou Lin, a wife and husband from China,

seek review of the Board of Immigration Appeals’ (“BIA”) decision upholding the

Immigration Judge’s (“IJ”) order of removal. For the following reasons, we will deny the
petition for review.

                                             I

              Weng and Lin, Chinese citizens from Fujian Province, met and married in

the United States; they have two United States citizen daughters. In 2007, Weng

submitted an asylum application to the Department of Homeland Security, with Lin as a

derivative applicant. The application was denied and the petitioners were placed in

removal proceedings because they had overstayed their visas.

              Before the IJ, Weng and Lin conceded removability, but renewed their

applications for asylum and also sought withholding of removal and relief under the

Convention Against Torture. As grounds for relief, Weng and Lin argued that they feared

sterilization and severe economic sanctions upon their return to China for violating the

one-child family planning law. Among other evidence, the petitioners submitted: articles

indicating that Chinese women who gave birth in Taiwan and Japan were reportedly

subjected to forced sterilization procedures when they returned to China; an

unauthenticated document dated March 2008 – purportedly issued by Weng’s hometown

Birth Control Office – explaining Fujian Province’s birth control policies; and the 2007

State Department profile on country conditions in China. They also testified that they

may have to pay a fine in excess of 30,000 RMB, which the IJ noted amounts to roughly

$5000.

              The IJ denied relief. As to the sterilization claim, the IJ reasoned that Weng



                                             2
and Lin provided insufficient evidence to demonstrate that Chinese citizens who have two

or more children in the United States face sterilization if they return to China. As to the

economic persecution claim, the IJ found Weng and Lin to be incredible based on their

inconsistent testimony regarding their income and ability to pay any fine they may incur.

Alternatively, the IJ reasoned that even if Weng and Lin were credible, they did not

demonstrate that any fine they may have to pay would rise to the level of persecution. On

appeal, the BIA upheld the IJ’s decision on all grounds. This petition for review

followed.

                                             II

              We have jurisdiction pursuant to 8 U.S.C. § 1252(a). Because the BIA

issued its own opinion, we review its decision rather than that of the IJ. See Li v. Att’y

Gen., 400 F.3d 157, 162 (3d Cir. 2005). However, we also look to the decision of the IJ

to the extent that the BIA deferred to or adopted the IJ’s reasoning. See Chavarria v.

Gonzalez, 446 F.3d 508, 515 (3d Cir. 2006). We review the Agency’s factual

determinations for substantial evidence, and will uphold such determinations unless any

reasonable adjudicator would be compelled to reach a contrary conclusion. See Fiadjoe v.

Att’y Gen., 411 F.3d 135, 153 (3d Cir. 2005).

              At the outset, we note that the petitioners do not argue in their opening brief

that the adverse credibility determination was erroneous. Therefore, any such challenge is

waived. See Laborers’ Int’l Union of N. Am., AFL-CIO v. Foster Wheeler Corp., 26



                                              3
F.3d 375, 398 (3d Cir. 1994). Rather, the petitioners argue that the IJ and BIA erred in

concluding that they failed to demonstrate a well-founded fear of sterilization or

economic persecution for violating China’s one-child policy.

               As to their claim regarding forced sterilization, the thrust of the petitioners’

argument is that the IJ weighed the evidence inappropriately, and should have given more

weight to the unauthenticated Birth Control Office letter and background materials, such

as the articles suggesting that Chinese women who give birth in Taiwan and Japan are

forcibly sterilized if they return to China. We have repeatedly recognized that State

Department reports may constitute substantial evidence, see, e.g., Yu v. Att’y Gen., 513

F.3d 346, 349 (3d Cir. 2008), and have held that the 2007 State Department profile, in

particular, indicates that there is no evidence to suggest that overseas Chinese returnees

are subject to forced sterilization for giving birth to two children abroad. See Liu v. Att’y

Gen., 555 F.3d 145, 149-50 (3d Cir. 2009). The unauthenticated Birth Control Office

letter and unverified news reports do not compel us to reach a different conclusion.

               Likewise, we agree with the Agency’s determination that Weng and Lin

failed to demonstrate a well-founded fear of economic persecution. To rise to the level of

persecution, an economic sanction must impose a severe economic disadvantage that

threatens a person’s life or freedom. See Li, 400 F.3d at 168-69. We agree with the

Agency that there is insufficient evidence that any fine Weng and Lin may face would

rise to that level.



                                               4
             Because Weng and Lin were ineligible for asylum, we also agree that they

were unable to meet the higher standard applicable to applications for withholding of

removal. See Sioe Tjen Wong v. Att’y Gen., 539 F.3d 225, 236-37 (3d Cir. 2008). Nor

did they demonstrate eligibility for CAT protection. See Kamara v. Att’y Gen., 420 F.3d

202, 212-13 (3d Cir. 2005).

             Accordingly, we will deny the petition for review.




                                            5